Citation Nr: 0306412	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-17 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a right elbow 
disability secondary to service-connected ankylosis of the 
left elbow with degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1981 to March 
1985.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 decision by 
the RO which, in part, denied service connection for a right 
elbow disability secondary to the service-connected left 
elbow disability.  A personal hearing at the RO was held in 
October 2000.  The Board undertook additional development of 
the appeal in April 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for adjudication of this 
claim has been obtained.  

2.  The veteran has a right elbow disability which causally 
related to his service-connected left elbow disability.  


CONCLUSION OF LAW

A right elbow disability is proximately due to or the result 
of the service-connected ankylosis of the left elbow.  38 
U.S.C.A. § 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 & Supp 2002); 38 C.F.R. §§ 3.159, 3.310, 3.655 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes that 
discussions as contained in the initial November 1999 rating 
decision, the December 1999 statement of the case (SOC), the 
May 2001 supplemental statement of the case (SSOC), and in 
letters dated in July and October 1999, and February, and 
July 2002 have provided the veteran with sufficient 
information regarding the applicable rules.  The letters, the 
SOC, and the SSOC provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  The letters also notified the 
veteran of which evidence was to be provided by the veteran 
and which by the VA.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  The veteran also testified before 
a hearing officer at the RO in October 2000.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision on this 
issue has been accomplished.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  All pertinent records from VA and all 
available private medical records from sources identified by 
the veteran have been obtained and associated with the claims 
file.  The veteran has not alleged the presence of any 
additional available evidence which would be pertinent to his 
claim.  

Additionally, the veteran was notified that he was scheduled 
for a VA examination in February 2003 for the specific 
purpose of determining the etiology of his current right 
elbow disability.  However, he failed to report and did not 
request to be rescheduled for another examination.  
Accordingly, the Board has no choice but to proceed to 
adjudicate the veteran's claim based on the evidence of 
record.  

Factual Background

In a statement received in September 1999, the veteran 
asserted that his left (dominant) arm was weaker since he had 
surgery on his left elbow, and that he has become dependent 
on his right arm to perform tasks that he would normally do 
with his left.  

Several letters sent from P. J. LaPoint, M.D., to the 
veteran's employer are of record.  These records reveal that 
the veteran was seen on numerous occasions from March to 
October 1999.  In January 1999, the veteran sustained an 
injury to the left hand while chopping ice by hand.  The 
impression was nerve irritation secondary to repetitive 
vibratory trauma.  When seen in April 1999, the veteran's 
left hand symptoms had resolved, but he complained of pain in 
the right elbow with forced wrist extension.  He denied any 
new history of injury.  The impression was right lateral 
epicondylitis, and he was given an injection of Celestone and 
Lidocaine to the lateral epicondyle area with complete relief 
of symptomatology.  Treatment records from May to October 
1999 show that the veteran received injections for recurrence 
of pain in the right elbow.  An MRI revealed a partial tear 
of the common extensor tendon of the right elbow and was 
consistent with his symptomatology.  

At a personal hearing at the RO in October 2000, the veteran 
testified, in part, about the problems he had with his right 
arm.  He asserted that his right arm problems were due over 
use because of the limitations caused by his service-
connected left elbow disability.  

A letter from Dr. LaPoint, dated and received in January 2001 
offered an opinion to the effect that the veteran's injury to 
his left arm caused him to over-compensate, using his right 
arm which then lead to his right arm injury.  Dr. Lapoint 
acknowledged that it was difficult to determine the exact 
etiology of the right arm disability based on over-use, but 
opined that it was within reasonable medical certainty that 
the right arm disability was attributable to his left arm 
condition.  

On VA joint examination for an increased rating for the 
veteran's service-connected left elbow disability was 
conducted in March 2001.  At that time, the veteran 
complained of pain, stiffness, and locking in the left elbow.  
He reported swelling, heat, redness, and give way in the 
elbow, and said that his left arm felt weak.  He also 
complained of fatigue and a lack of endurance in the left 
arm.  The veteran reported that he injured his right elbow in 
1999 chopping ice and other vigorous work.  On examination, 
there was no evidence of painful motion, fatigue, weakness, 
lack of endurance with repetitive use, redness, heart, 
guarding of movements, abnormal movements, edema, effusion, 
or instability in the left arm.  Strength in all muscles 
groups was 5/5, bilaterally, with normal bulk and good 
dexterity.  Range of motion was normal, bilaterally, and the 
muscles were well defined throughout both arms and hands.  
There were marked callouses on both hands.  The examiner 
concluded that there was no evidence of weakness or 
fatigability in either upper extremity.  He commented that 
the marked callouses indicated that there was no limitation 
of upper extremity strength or activity due to elbow 
problems.  

In a Board decision on his claim for an increased rating for 
his left elbow disability in April 2002, the veteran was 
notified that additional development was being undertaken on 
his claim of secondary service connection for a right elbow 
disability.  

In February 2003, the veteran was notified that he was 
scheduled for a VA examination.  The letter stressed the 
importance of the examination and included several contact 
numbers to call if the veteran was not able to keep the 
appointment or needed to reschedule.  The veteran did not 
show for the examination and did not contact VA or request to 
reschedule.  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty during service.  38 U.S.C.A. 
§§ 1110 (West 1991).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2002).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

Analysis

The evidence in support of the veteran's claim consists of a 
statement from a private physician and the veteran's 
assertion that he over-used his right arm because of pain and 
weakness in his service-connected left elbow disability.  

While the veteran is competent to testify as to the symptoms 
he has experienced, he, as a layperson, is not competent to 
offer an opinion as to medical causation or etiology.  Epps 
v. Brown, 9 Vet. App. 341 (1996); Franzen v. Brown, 9 Vet. 
App. 235 (1996).  See also Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  

As to the private medical opinion, the physician related the 
veteran's right elbow disability to his "service-connected 
left arm condition".  

The VA medical examination of March 2001 did not render any 
opinion regarding a relationship between the left and right 
elbows.   

Based on the evidence of record service connection must be 
granted.




ORDER

Service connection for a right elbow disability secondary to 
service-connected ankylosis of the left elbow is allowed.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

